NO. 07-07-0239-CR and 07-07-0240-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                               DECEMBER 31, 2007
                         ______________________________

                      KEVIN MIKEL BRASHEARS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

        FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

     NO. 116503-2; 116851-2; HONORABLE PAMELA COOK SIRMON, JUDGE
                     _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Appellant Kevin Mikel Brashears filed notices of appeal from his convictions of May

15, 2007. On June 13, 2007, the trial court granted a motion to withdraw filed by

appellant’s appointed counsel. No attorney was appointed to represent appellant on

appeal. The clerk’s record and reporter’s record have not been filed.
        On August 24, 2007, we abated these appeals, and remanded them to the County

Court at Law No. 2 of Potter County to determine whether appellant desired to prosecute

the appeals, and whether appellant is indigent and entitled to appointed counsel.1 During

the hearing held on September 10, 2007, at which appellant appeared, the trial court

determined that appellant desired to prosecute these appeals but was not indigent and not

entitled to appointed counsel. We reinstated appellant’s appeals on our receipt of the

supplemental record of the hearing.


        The trial court clerk and reporter filed requests for extension, stating they were

unable to file the records because appellant had not paid or made arrangements to pay for

them.       By letters of October 26, 2007, this Court directed appellant to file written

verification, by November 15, 2007, of his compliance with Texas Rules of Appellate

Procedure 34.6(b)(1), 35.3(a)(2) and 35.3(b),2 or a reasonable explanation for his non-

compliance. We advised appellant that failure to comply could result in dismissal of the

appeals for want of prosecution.3 Tex. R. App. P. 37.3(b). Appellant has not responded

to our letters. Nor have we received the clerk’s record, the reporter’s record, or written

verification that appellant has made payment arrangements for either record.




        1
       Brashears v. State, Nos. 07-07-0239-CR, 07-07-0240-CR, 2007 WL 2409754
(Tex.App.–Amarillo, August 24, 2007).
        2
        We also granted the requests for extensions of time to file the clerk’s record and
reporter’s record, providing a new due date of December 10, 2007.
        3
        With respect to the reporter’s record, our letters advised appellant his failure to
comply with our directive could result in the due date for his brief being set, pursuant to
appellate rule 37.3(c).

                                              2
       The record before us contains the trial court’s finding appellant is not indigent. Tex.

R. App. P. 20.2. We find the trial court clerk has failed to file the clerk’s record in these

appeals because appellant has failed to pay or make arrangements to pay for preparation

of the record, and find that appellant has had a reasonable opportunity to cure his failure

to do so. Accordingly, we dismiss the appeals for want of prosecution. Tex. R. App. P.

37.3(b), 42.3(b), (c).




                                           James T. Campbell
                                                Justice




Do not publish.




                                              3